DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/21/19, 9/16/20 (three), 11/9/20 and 1/11/21 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as the structure of the claimed nonaqueous electrolyte secondary battery is not clearly recited.  It is unclear if the positive electrode plate requires the “electrode active material layer”.  Similarly, it is unclear if the negative electrode plate requires the “electrode active material layer”.  Furthermore, it is unclear if the polyolefin porous film is required contain diethyl carbonate as recited by at least 
Claim 5 recites “fluorine-containing resins (excluding the polyvinylidene fluoride-based resin)”, which is indefinite.  Claim 5 recites the polyvinylidene fluoride-based resin is contained in the porous layer, not the another porous layer.  In addition, the Examiner suggests the parenthesis be removed from the claim.
	To the extent the claims are understood in view of the 35 USC 112, 2nd, rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogata et al., US 2017/0365878 A1.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al., US 2017/0365878 A1.
	 Ogata teaches a nonaqueous electrolyte secondary battery comprising a laminated body separator.  The laminated body includes: a porous base material containing a polyolefin-based resin as a main component; and a porous layer which is disposed on at least one surface of the porous base material and which contains a polyvinylidene fluoride-based resin, the laminated body being arranged so that: a diminution rate of diethyl carbonate dropped on the porous base material is 15 sec/mg to 21 sec/mg; a spot diameter of the diethyl carbonate 10 seconds after the diethyl carbonate was dropped on the porous base material is not less than 20 mm; and the polyvinylidene fluoride-based resin containing crystal form  in an amount of not less than 36 mol % with respect to 100 mol % of a total amount of the crystal form  and crystal form  contained in the polyvinylidene fluoride-based resin (abstract).  The nonaqueous electrolyte secondary battery includes a cathode, the laminated body and an anode that are arranged in this order [0025].
	The claimed bends of the positive electrode plate resulting from a folding endurance test and the claimed bends of the negative electrode plate resulting from the folding endurance test are not explicitly taught by Ogata.  Examiner notes these limitations have been rejected under 35 USC 112 as indefinite as the structure of the positive electrode plate and/or the structure of the negative electrode plate is not clearly claimed.  

[0139] Note, here, that the above-described number of bends can be controlled by further applying pressure to the positive electrode plate or the negative electrode plate which has been obtained as above. Specifically, it is possible to control the above-described number of bends by adjusting a time length for applying pressure, the pressure, a method of applying the pressure, and/or the like. The time length for applying the pressure is preferably 1 second to 3,600 seconds, and more preferably 1 second to 300 seconds. The pressure can be applied by confining the positive electrode plate or the negative electrode plate. The pressure applied by such confining is herein also referred to as "confining pressure". The confining pressure is preferably 0.01 MPa to 10 MPa, and more preferably 0.01 MPa to 5 MPa. Further, the pressure can be applied while the positive electrode plate or the negative electrode plate is wet with an organic solvent. This can increase adhesion between components contained inside the electrode active material layer and adhesion between the electrode active material layer and the current collector.

Ogata teaches the cathode is ordinarily a sheet-shaped cathode including (i) a cathode mix containing a cathode active material, an electrically conductive material, and a binding agent and (ii) a cathode current collector supporting the cathode mix thereon.  The cathode mix may be prepared by a method of applying pressure to the cathode mix [0122].  The method of applying pressure to the cathode mix includes applying pressure to the sheet-shaped cathode mix so the sheet-shaped cathode mix is firmly fixed to the cathode current collector.  
Ogata teaches the anode is ordinarily a sheet-shaped anode including (i) an anode mix containing an anode active material, an electrically conductive material, and a binding agent and (ii) an anode current collector supporting the anode mix thereon.  The anode mix may be prepared by a method of applying pressure to the anode mix [0122].  The method of applying pressure to the anode mix includes applying pressure to the sheet-shaped anode mix so the sheet-shaped anode mix is firmly fixed to the anode current collector.  Thus the claims are anticipated.  
If the bends resulting from the folding endurance test are not found inherent in the teachings of Ogata, one of skill would have found the claimed bends of the cathode sheet obvious in view of the teaching in Ogata that applying pressure to the cathode 
Ogata teaches a different calculating method for determining the amount of -form polyvinylidene fluoride in the porous layer.  See at least [0017] of Ogata.  Limitations only describing calculating a result are not given patentable weight.  How the amount of -form polyvinylidene fluoride is calculated does not impart further structure to the claimed porous layer.  Ogata teaches the claimed amount of -form polyvinylidene fluoride present in the porous layer.
The cathode active material may be a lithium complex oxide containing at least one transition metal [0118].  The anode active material is preferably a graphite material [0127].
Ogata teaches a porous layer may be disposed on each of both surfaces of the porous base material.  Specifically, the porous layer is formed on one surface of the porous base material and another porous layer is subsequently formed on the other surface of the porous base material [0157].  The polyvinylidene fluoride-based resin of the porous layer includes (i) a homopolymer of vinylidene fluoride and/or (ii) a copolymer of vinylidene fluoride and at least one monomer selected from the group consisting of hexafluoropropylene, tetrafluoroethylene, trifluoroethylene, 
***
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al., US 2017/0365878 A1 (“Ogata”) in view of Ogata et al., US 2017/0155121 A1 (“Ogata2”).
See discussion of Ogata above regarding at least claim 1.  Ogata does not explicitly teach the claimed another layer comprises a polyamide resin.  Ogata2 teaches the claimed another layer comprises a polyamide resin such as an aramid resin.  One of skill would have found it obvious to use a polyamide resin for the another layer of Ogata in view of the teachings of Ogata2.  In addition, Ogata2 provides another teaching in the art that an anode plate and/or a cathode plate are producing using a method of applying pressure to the sheet-shaped electrode mix so the sheet-shaped electrode mix is firmly fixed to the electrode current collector.  
	 Ogata2 teaches a nonaqueous electrolyte secondary battery separator which has an excellent rate characteristic and an excellent cycle characteristic and which is a porous film containing a polyolefin resin as a main component, the nonaqueous electrolyte secondary battery separator causing a diminution rate of diethyl carbonate dropped on the porous film to be 15 sec/mg to 21 sec/mg, and the nonaqueous electrolyte secondary battery separator causing a spot diameter of the diethyl carbonate 10 seconds after the diethyl carbonate was dropped on the porous film to be equal to or greater than 20 mm (abstract).  A porous layer containing a polyvinylidene-fluoride resin is laminated on at least one surface of the nonaqueous electrolyte secondary battery 
	The claimed bends of the positive electrode plate resulting from a folding endurance test and the claimed bends of the negative electrode plate resulting from the folding endurance test are not explicitly taught by Ogata or Ogata2.  Examiner notes these limitations have been rejected under 35 USC 112 as indefinite as the structure of the positive electrode plate and/or the structure of the negative electrode plate is not clearly claimed.  
The present specification discloses 
[0139] Note, here, that the above-described number of bends can be controlled by further applying pressure to the positive electrode plate or the negative electrode plate which has been obtained as above. Specifically, it is possible to control the above-described number of bends by adjusting a time length for applying pressure, the pressure, a method of applying the pressure, and/or the like. The time length for applying the pressure is preferably 1 second to 3,600 seconds, and more preferably 1 second to 300 seconds. The pressure can be applied by confining the positive electrode plate or the negative electrode plate. The pressure applied by such confining is herein also referred to as "confining pressure". The confining pressure is preferably 0.01 MPa to 10 MPa, and more preferably 0.01 MPa to 5 MPa. Further, the pressure can be applied while the positive electrode plate or the negative electrode plate is wet with an organic solvent. This can increase adhesion between components contained inside the electrode active material layer and adhesion between the electrode active material layer and the current collector.

Ogata teaches the cathode is ordinarily a sheet-shaped cathode including (i) a cathode mix containing a cathode active material, an electrically conductive material, and a binding agent and (ii) a cathode current collector supporting the cathode mix thereon.  The cathode mix may be prepared by a method of applying pressure to the cathode mix [0122].  The method of applying pressure to the cathode mix includes applying pressure to the sheet-shaped cathode mix so the sheet-shaped cathode mix is 
Ogata teaches the anode is ordinarily a sheet-shaped anode including (i) an anode mix containing an anode active material, an electrically conductive material, and a binding agent and (ii) an anode current collector supporting the anode mix thereon.  The anode mix may be prepared by a method of applying pressure to the anode mix [0122].  The method of applying pressure to the anode mix includes applying pressure to the sheet-shaped anode mix so the sheet-shaped anode mix is firmly fixed to the anode current collector.  Ogata2 teaches applying pressure to the anode at [0094].
If the bends resulting from the folding endurance test are not found inherent in the teachings of Ogata and/or Ogata2, one of skill would have found the claimed bends of the cathode sheet obvious in view of the teaching in Ogata and/or Ogata2 that applying pressure to the cathode sheet closely adheres the cathode active material layer to the cathode current collector to prevent falling off/peeling of the cathode active material layer.  Similarly, one of skill would have found the claimed bends of the anode sheet obvious in view of the teaching in Ogata and/or Ogata2 that applying pressure to the anode sheet closely adheres the anode active material layer to the anode current collector to prevent falling off/peeling of the anode active material layer.  
Ogata teaches a different calculating method for determining the amount of -form polyvinylidene fluoride in the porous layer.  See at least [0017] of Ogata.  Limitations only describing calculating a result are not given patentable weight.  How the amount of -form polyvinylidene fluoride is calculated does not impart further structure to -form polyvinylidene fluoride present in the porous layer.
The cathode active material may be a lithium complex oxide containing at least one transition metal [0118].  See also [0082] of Ogata2.  The anode active material is preferably a graphite material [0127].  See also [0091] of Ogata2. 
Ogata teaches a porous layer may be disposed on each of both surfaces of the porous base material.  Specifically, the porous layer is formed on one surface of the porous base material and another porous layer is subsequently formed on the other surface of the porous base material [0157].  The polyvinylidene fluoride-based resin of the porous layer includes (i) a homopolymer of vinylidene fluoride and/or (ii) a copolymer of vinylidene fluoride and at least one monomer selected from the group consisting of hexafluoropropylene, tetrafluoroethylene, trifluoroethylene, trichloroethylene, and vinyl fluoride.  Ogata2 teaches the porous layer may be disposed on both surfaces/sides of the polyolefin film separator [0049].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727